DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “otherwise” in line 13 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, “the material” in line 3 and “the trigger interlock” in line 9 lack antecedent basis.  “A material” in line 5 is indefinite because it is unclear if “a material” of line 5 is the same material as “the material” of line 3.  For examination purposes, “a material” is being interpreted to be the same mater as “the material” of line 3.  Additionally, “when it determines” in line 12 is indefinite because it is unclear if “it” is referring to the processor or the disabling device.  For examination purposes, “when it determines” is being interpreted to mean “when the processor determines”.

	Regarding claim 7, “the electric signal” lack antecedent basis.

	Regarding claims 2-6 and 8-10, claims 2-6 and 8-10 are rejected under 35 U.S.C. 112(b) because claims 2-6 and 8-10 depend from rejection claim 1.

	Regarding claim 11, “the fastening gun” in line 2 and “the material” in line 4 lack antecedent basis.  “A material” in line 6 is indefinite because it is unclear if “a material” of line 6 is the same material as “the material” of line 4.  For examination purposes, “a material” is being interpreted to be the same mater as “the material” of line 4.  

Regarding claim 17, “the electric signal” lack antecedent basis.

Regarding claims 12-16 and 18-20, claims 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) because claims 2-6 and 8-10 depend from rejection claim 11.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 11, the prior art of record fails to disclose, teach, or fairly suggest an active safety device in a fastener tool comprising a first sensor that detects a hazardous target, a first driver that drives the fastener a minimal distance into a material, the fastener acting as a second sensor that provides information on the composition of a material, a second drive that drives the fastener into the material, a disabling devices that disables one or both of the first driver and second driver, a processor that receives information from the first sensor and determines if a hazardous target is detected by the first sensor and engages the disabling device if the hazardous target is detected.  The prior art of record that comes closest to teaching these limitations is Takidis (US 2020/0039046), Liu (US 2016/0368126), Zemlok (US 2015/0122870).  Takidis discloses an active safety device in a fastener tool comprising a first sensor and a second sensor that each detect the material and a driver that drives the fastener into the material.  However, Takidis does not disclose an active safety device in a fastener tool comprising the first sensor that detects a hazardous target, a first driver that drives the fastener a minimal distance into a material, the fastener acting as a second sensor that provides information on the composition of a material, a second drive that drives the fastener into the material, a disabling devices that disables one or both of the first driver and second driver, a processor that receives information from the first sensor and determines if a hazardous target is detected by the first sensor and engages the disabling device if the hazardous target is detected.  Liu discloses an active safety device in a fastener tool comprising a first sensor, a second drive that drives the fastener into the material.  However, Liu fails to teach the first sensor detects a hazardous target, a first driver that drives the fastener a minimal distance into a material, the fastener acting as a second sensor that provides information on the composition of a material, a disabling devices that disables one or both of the first driver and second driver, a processor that receives information from the first sensor and determines if a hazardous target is detected by the first sensor and engages the disabling device if the hazardous target is detected.  Zemlok discloses an active safety device in a fastener tool comprising a first sensor that detects a hazardous target, a second drive that drives the fastener into the material, a processor that receives information from the first sensor and determines if a hazardous target is detected by the first sensor.  However, Zemlok fails to teach a first driver that drives the fastener a minimal distance into a material, the fastener acting as a second sensor that provides information on the composition of a material, a disabling device that disables one or both of the first driver and second driver, and the processor engages the disabling device if the hazardous target is detected.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-10, claims 2-10 would be allowable because they contain the allowable subject matter of claim 1.
Regarding claims 12-20, claims 12-20 would be allowable because they contain the allowable subject matter of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731